Exhibit 10.3

EXECUTION VERSION

THIRD AMENDED AND RESTATED SECURITY AGREEMENT

THIRD AMENDED AND RESTATED SECURITY AGREEMENT, dated as of December 23, 2014 (as
amended, supplemented, restated or otherwise modified from time to time, this
“Agreement”), made by CATCHMARK TIMBER TRUST, INC. (f/k/a Wells Timberland REIT,
Inc.), a Maryland corporation (the “Grantor”), in favor of COBANK, ACB, as
administrative agent (in such capacity, the “Administrative Agent”) for the
benefit of itself and each other Lender Party (such capitalized term and all
other capitalized terms not otherwise defined herein to have the meanings
provided for in Article I). This Agreement amends and restates in its entirety
that certain Second Amended and Restated Security Agreement, dated as of
December 19, 2013 (the “Original Security Agreement”), by the Grantor in favor
of the Administrative Agent for the benefit of itself and each other Lender
Party.

W I T N E S S E T H:

WHEREAS, pursuant to the Fourth Amended and Restated Credit Agreement, dated as
of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among CatchMark Timber Operating
Partnership, L.P. (f/k/a Wells Timberland Operating Partnership, L.P.), a
Delaware limited partnership (the “Borrower”), the other Loan Parties party
thereto from time to time as Guarantors, and the various lending institutions as
are, or may from time to time become, parties thereto (collectively, the
“Lenders”), and the Administrative Agent in its capacity as administrative agent
for the Lender Parties, the Lenders have extended Commitments to make Loans to
the Borrower;

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
and as a condition to the obligation of each Lender to make Loans to the
Borrower and each Issuing Lender to issue Letters of Credit pursuant to the
terms of the Credit Agreement, the Grantor is required to execute and deliver
this Agreement; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make the
Loans and the Issuing Lender to issue Letters of Credit to the Borrower pursuant
to the Credit Agreement, the Grantor agrees, with the Administrative Agent for
its benefit and the benefit of each other Lender Party, to amend and restate the
Original Security Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the preamble.



--------------------------------------------------------------------------------

“Agreement” is defined in the preamble.

“Borrower” is defined in the first recital.

“Collateral” is defined in Section 2.1.

“Credit Agreement” is defined in the first recital.

“Grantor” is defined in the preamble.

“Lenders” is defined in the first recital.

“Original Security Agreement” is defined in the preamble.

“Proceeds” has the meaning provided for in the U.C.C. and includes, without
limitation, (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to the Grantor from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to the Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority, (c) any recoveries by the Grantor
against third parties with respect to any litigation or dispute concerning any
of the Collateral, and (d) any and all other amounts, rights to payment or other
property acquired upon the sale, lease, license, exchange or other disposition
of Collateral and all rights arising out of the Collateral.

“Secured Obligations” is defined in Section 2.2.

“U.C.C.” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, by reason of applicable Law, the validity
or perfection or the effect of validity or perfection or non-perfection or the
priority of any security interest in any Collateral granted under this Agreement
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, then as to such matters “U.C.C.” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction.

SECTION 1.2. Credit Agreement Definitions; Rules of Construction. Unless
otherwise defined herein or the context otherwise requires, terms used in this
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement. The rules of construction set forth in Section 1.3 of the
Credit Agreement shall be deemed incorporated in this Agreement as if set forth
in full herein.

SECTION 1.3. U.C.C. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the U.C.C.
(including the term Control) are used in this Agreement, including its preamble
and recitals, with such meanings.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTEREST

SECTION 2.1. Grant of Security Interest. The Grantor hereby pledges,
hypothecates, collaterally assigns, charges, mortgages and pledges to the
Administrative Agent for its benefit and the ratable benefit of each of the
other Lender Parties, and hereby grants to the Administrative Agent, for its
benefit and the ratable benefit of each of the other Lender Parties, a security
interest in, all of its right, title and interest in and to the following,
whether now or hereafter existing or acquired (collectively, the “Collateral”):

(a) each Equity Raise Account, and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in any Equity Raise
Account, including all deposits or wire transfers made to any Equity Raise
Account;

(b) any and all amounts on deposit in any Equity Raise Account that are invested
in Cash Equivalent Investments;

(c) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and

(d) all Proceeds of any and all of the foregoing Collateral.

SECTION 2.2. Security for Obligations. This Agreement secures the prompt payment
in full in cash of all the Obligations, including all amounts payable by the
Borrower and each other Loan Party under or in connection with the Credit
Agreement, the Notes and each other Loan Document, each Rate Protection
Agreement and each document or agreement related to or on account of any Secured
Bank Product, whether for principal, interest, costs, fees, expenses,
indemnities or otherwise and whether now or hereafter existing (all of such
obligations being the “Secured Obligations”); provided however, in each case,
Excluded Swap Obligations of the Grantor shall in any event be excluded from
“Secured Obligations” owing by the Grantor.

SECTION 2.3. Continuing Security Interest; Transfer of Notes. This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect until payment in full in cash of all Secured
Obligations (on terms and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent) and the irrevocable
termination of all the Commitments, at which time the security interest granted
herein shall terminate and all rights to the Collateral shall revert to the
Grantor.

SECTION 2.4. Security Interest Absolute. All rights of the Administrative Agent
and the security interests granted to the Administrative Agent hereunder, and
all obligations of the Grantor hereunder, shall be absolute and unconditional,
irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document or any
Rate Protection Agreement or any document or agreement relating to or on account
of any Secured Bank Product;

 

-3-



--------------------------------------------------------------------------------

(b) the failure of any Lender Party:

(i) to assert any claim or demand or to enforce any right or remedy against the
Grantor, any other Loan Party or any other Person under the provisions of any
Loan Document or otherwise; or

(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Secured Obligation of the Grantor or of any other Loan
Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other extension, compromise or
renewal of any Secured Obligation, including any increase in the Secured
Obligations resulting from the extension of additional credit to the Grantor or
any other Loan Party or otherwise;

(d) any reduction, limitation, impairment or termination of any Secured
Obligation of the Grantor or of any other Loan Party for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to (and the Grantor hereby waives any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligation of the Grantor or of any other Loan Party or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document or any Rate
Protection Agreement or any document or agreement relating to or on account of
any Secured Bank Product;

(f) any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or

(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Grantor, any other Loan Party, any
surety or any guarantor or otherwise, including as a result of any proceeding of
the nature referred to in Section 8.1.7 of the Credit Agreement.

SECTION 2.5. Grantor Remains Liable. Anything herein to the contrary
notwithstanding:

(a) the Grantor shall remain liable under the contracts and agreements related
to the Collateral to the extent set forth therein, and shall perform all of its
duties and obligations under such contracts and agreements to the same extent as
if this Agreement had not been executed;

(b) the Grantor will comply in all material respects with all material Laws
relating to the ownership and operation of the Collateral, and shall pay when
due all taxes, fees and assessments imposed on or with respect to the
Collateral, except to the extent the validity

 

-4-



--------------------------------------------------------------------------------

thereof is (A) being diligently contested in good faith by appropriate
proceedings which (i) suspend the collection thereof and any Lien therefrom and
(ii) for which adequate reserves in accordance with GAAP have been set aside by
the Grantor, and (B) could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and

(c) neither the Administrative Agent nor any other Lender Party shall have any
obligation or liability under any contracts or agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Lender Party be obligated to perform any of the obligations or duties
of the Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

SECTION 2.6. Waiver of Subrogation. The Grantor hereby irrevocably waives to the
extent permitted by applicable Law and until such time as the Secured
Obligations shall have been paid in full in cash (on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent) and all the Commitments have irrevocably terminated, any
claim or other rights which it may now or hereafter acquire against the Borrower
or any other Loan Party that arises from the existence, payment, performance or
enforcement of the Grantor’s obligations under this Agreement or any other Loan
Document or otherwise, including any right of subrogation, reimbursement,
exoneration or indemnification, and any right to participate in any claim or
remedy of any Lender Party against the Borrower or any other Loan Party or any
collateral which any Lender Party now has or hereafter acquires, whether or not
such claim, remedy or right arises in equity or under contract or Law. If any
amount shall be paid to the Grantor in violation of the preceding sentence, such
amount shall be deemed to have been paid to the Grantor for the benefit of, and
held in trust for, the Lender Parties, and shall forthwith be paid to the
Administrative Agent to be credited and applied against the Secured Obligations,
whether matured or unmatured. The Grantor acknowledges that it will receive
direct and indirect benefits for the financing arrangements contemplated by the
Credit Agreement and that the waiver set forth in this Section is knowingly made
in contemplation of such benefits

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Grantor represents and warrants as of the Effective Date, as of the date of
each request for a Borrowing and after giving effect to each Borrowing, to each
Lender Party as set forth in this Article.

SECTION 3.1. Location of Grantor. The Grantor is a Maryland corporation and its
organizational identification number is D01954436.

SECTION 3.2. Ownership, No Liens, etc. The Grantor owns the Collateral free and
clear of any Lien, except for the first priority security interest created by
this Agreement.

SECTION 3.3. Valid Security Interest. Together with that certain Account Control
Agreement, dated December 19, 2013, among Grantor, CoBank, ACB and the
Administrative Agent, which established the Administrative Agent’s Control with
respect to the Equity Raise Account, the security interest granted pursuant to
this Agreement creates a valid, first priority perfected security interest in
the Equity Raise Account and the other Collateral, subject to no other Liens,
securing the payment of the Secured Obligations.

 

-5-



--------------------------------------------------------------------------------

SECTION 3.4. Authorization, Approval, etc. No authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority is
required either for (a) the grant by the Grantor of the security interest
granted hereby or for the execution, delivery and performance of this Agreement
by the Grantor or (b) the perfection of or the exercise by the Administrative
Agent of its rights and remedies hereunder.

SECTION 3.5. Due Execution, Validity, Etc. The Grantor has full corporate power
and authority, and holds all requisite licenses, permits and other approvals of
Governmental Authorities, to enter into and perform its obligations under this
Agreement. The execution, delivery and performance by the Grantor of this
Agreement does not contravene or result in a default under the Grantor’s
organizational documents or contravene or result in a default under any
contractual restriction, Lien or Law binding on the Grantor. This Agreement has
been duly authorized by the Grantor, has been duly executed and delivered on
behalf of the Grantor and constitutes the legal, valid and binding obligation of
the Grantor enforceable in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting the rights of creditors generally, and subject to the effect of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law).

ARTICLE IV

COVENANTS

The Grantor covenants and agrees that, until all the Secured Obligations have
been paid in full in cash (on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent) and all the
Commitments have been irrevocably terminated, the Grantor will, perform the
obligations set forth in this Section.

SECTION 4.1. Control. The Grantor will take any and all actions necessary to
(a) cause the Administrative Agent to obtain exclusive Control of the Collateral
in a manner acceptable to the Administrative Agent and (b) obtain from Persons
holding any of the Collateral written confirmation of the Administrative Agent’s
Control over the Collateral upon terms and conditions acceptable to the
Administrative Agent.

SECTION 4.2. Transfers and Other Liens. The Grantor shall not (a) sell, assign
(by operation of law or otherwise) or otherwise dispose of any of the
Collateral, except as permitted by the Credit Agreement, or (b) create or suffer
to exist any Lien upon or with respect to any of the Collateral, except for the
security interest created by this Agreement.

SECTION 4.3. Further Assurances, etc. The Grantor agrees that, from time to time
at its own expense, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Administrative Agent may reasonably request, in order to perfect,
preserve and protect any security interest granted or purported to be granted
hereby or to enable the Administrative Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, the Grantor will:

(a) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary, or as the
Administrative Agent may reasonably request, in order to perfect and preserve
the security interests and other rights granted or purported to be granted to
the Administrative Agent hereby;

 

-6-



--------------------------------------------------------------------------------

(b) furnish to the Administrative Agent, from time to time at the Administrative
Agent’s request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail;

(c) if requested by the Administrative Agent, execute and deliver confirmatory
written instruments, and obtain any consents, waivers or agreements, as may be
necessary, or as the Administrative Agent may reasonably request, in order to
perfect and preserve the security interests and other rights granted or
purported to be granted to the Administrative Agent hereby, but the Grantor’s
failure to do so shall not affect or limit the security interest granted hereby
or the Administrative Agent’s other rights in and to the Collateral.

With respect to the foregoing and the grant of the security interest hereunder,
the Grantor hereby authorizes the Administrative Agent to authenticate and to
file one or more U.C.C. financing or continuation statements for the purpose of
perfecting, confining, continuing, enforcing or protecting the security interest
granted by the Grantor, without the signature of the Grantor, and naming the
Grantor as debtor and the Administrative Agent as secured party. A carbon,
photographic, telecopied or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by Law.

SECTION 4.4. Additional Covenants. The Grantor agrees that, until all the
Secured Obligations have been paid in full in cash on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and all Commitments shall have irrevocably terminated, it
will comply with all the terms and provisions of the Credit Agreement and the
other Loan Documents, Rate Protection Agreements or documents or agreements
relating to or on account of any Secured Bank Product that are applicable to it.

ARTICLE V

THE ADMINISTRATIVE AGENT

SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. The Grantor hereby
irrevocably constitutes and appoints the Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Grantor and in the name of the Grantor or in its own name, for the
purpose of carrying out the terms of this Agreement, to take, upon the
occurrence and during the continuance of any Event of Default, any and all
actions and

 

-7-



--------------------------------------------------------------------------------

execute any and all documents and instruments that may, in the judgment of the
Administrative Agent, be necessary or desirable to accomplish the purposes of
this Agreement. Without limiting the generality of the foregoing, after the
occurrence and during the continuance of any Event of Default the Grantor hereby
gives the Administrative Agent, the power and right, on behalf of the Grantor,
without notice to or assent by the Grantor, to do any or all of the following:

(a) take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under or in
respect of any Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under or in respect of any Collateral whenever payable;

(b) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(c) execute, in connection with any sale or other disposition provided for in
Section 6.1, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(d) (i) direct any Person liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (ii) ask
or demand for, collect, and receive payment of and give receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (iii) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (iv) defend any suit, action or
proceeding brought against the Grantor with respect to any Collateral;
(v) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and (iv) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and the
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Lender Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as the Grantor might
do.

The Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2. Administrative Agent May Perform. If the Grantor fails to perform
any agreement contained herein, the Administrative Agent may itself perform, or
cause performance of, such agreement, and the reasonable expenses of the
Administrative Agent incurred in connection therewith shall be payable by the
Grantor.

 

-8-



--------------------------------------------------------------------------------

SECTION 5.3. Access and Examination. In order to give effect to the intent of
this Agreement the Administrative Agent may at all reasonable times upon
reasonable advance notice (if no Default or an Event of Default has occurred and
is continuing) have access to, examine, audit, make extracts from and inspect
the Grantor’s records, files and books of account and the Collateral, and may
discuss the Grantor’s affairs with the Grantor’s officers and management, in
each case to the extent reasonably necessary in order to monitor compliance by
the Grantor with its obligations under this Agreement and the other Loan
Documents. The Grantor will deliver to the Administrative Agent promptly
following its request therefor any instrument necessary for the Administrative
Agent to obtain records from any service bureau maintaining records for the
Grantor. The Administrative Agent may, at expense of the Grantor, use the
Grantor’s personnel, supplies and premises as may be reasonably necessary for
maintaining or enforcing the security interest granted hereunder.

SECTION 5.4. Administrative Agent Has No Duty. (a) The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Lender Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. The Administrative Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the U.C.C. or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent nor any of its
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so, nor
shall any such Person be under any obligation to sell or otherwise dispose of
any Collateral upon the request of the Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof
(including the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral). Neither the
Administrative Agent nor any of its officers, directors, employees or agents
shall be responsible to the Grantor for any loss, damages, depreciation or other
diminution in the value of any of the Collateral that may occur as a result of
or in connection with or that is in any way related to any exercise, except in
respect of any damages attributable solely to any such Person’s own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.

(b) The Grantor assumes all responsibility and liability arising from or
relating to the use, sale or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Administrative Agent to
take any steps to perfect the security interest granted hereunder or to collect
or realize upon the Collateral, nor shall loss of or damage to the Collateral
release the Grantor from any of its Obligations.

ARTICLE VI

REMEDIES

SECTION 6.1. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it (including

 

-9-



--------------------------------------------------------------------------------

as provided in Section 5.1), all the rights and remedies of a secured party on
default under the U.C.C. including notifying any or all depository institutions
with which any Collateral is maintained to remit the same to the Administrative
Agent, for application to the Secured Obligations as provided herein.

(b) Without limiting clause (a), the Administrative Agent may exercise any and
all rights and remedies of the Grantor under or in connection with the
Collateral, including the right to sue upon or otherwise collect, extend the
time for payment of, modify or amend the terms of, compromise or settle for
cash, credit, or otherwise upon any terms, grant other indulgences, extensions,
renewals, compositions, or releases, and take or omit to take any other action
with respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of the Grantor for the Obligations or under
this Agreement or any other Loan Document or any Rate Protection Agreement or
any document or agreement relating to or on account of any Secured Bank Product
and the Assigned Agreements or otherwise in respect of the Collateral, including
any and all rights of the Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, any Collateral.

SECTION 6.2. Application of Proceeds. All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of the
Administrative Agent, be held, to the extent permitted under applicable Law, by
the Administrative Agent as additional collateral security for all or any part
of the Secured Obligations, and/or then or at any time thereafter shall be
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 11.3 of the Credit Agreement and Section 6.3) in whole or in
part by the Administrative Agent for the ratable benefit of the Lender Parties
against all or any part of the Secured Obligations in accordance with
Section 8.7 of the Credit Agreement. Any surplus of such cash or cash proceeds
held by the Administrative Agent and remaining after payment in full in cash of
all the Secured Obligations (on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent), and the
irrevocable termination of all the Commitments, shall be paid over to the
Grantor or to whomsoever may be lawfully entitled to receive such surplus.

SECTION 6.3. Indemnity and Expenses. The Grantor agrees to indemnify and hold
harmless the Administrative Agent and its directors, officers, employees,
agents, Affiliates and their Related Parties from and against any and all
claims, losses and liabilities arising out of or resulting from this Agreement
(including enforcement of this Agreement), except claims, losses or liabilities
resulting from any such Person’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. The Grantor will promptly following demand pay to the
Administrative Agent the amount of any and all reasonable out-of-pocket
expenses, including the reasonable fees and disbursements of its counsel and of
any experts and agents, which the Administrative Agent actually incurs in
connection with (a) the administration of this Agreement, (b) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (c) the exercise or enforcement of any
of the rights of the Administrative Agent or the other Lender Parties hereunder
or (d) the failure by the Grantor to perform or observe any of the provisions
hereof.

 

-10-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Section 1.3 and Article XI thereof.

SECTION 7.2. Amendments, etc.; Successors and Assigns. (a) No amendment to or
waiver of any provision of this Agreement nor consent to any departure by the
Grantor herefrom, shall be effective unless the same shall be in writing and
signed by the Administrative Agent and the percentage of the Lenders as required
by Section 11.1 of the Credit Agreement, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given.

(b) This Agreement shall be binding upon the Grantor and its successors,
transferees and assignees, and shall inure to the benefit of and be enforceable
by the Administrative Agent and each other Lender Party and their respective
successors and assigns; provided, however, that no Grantor may assign its
obligations hereunder without the prior written consent of the Administrative
Agent. Without limiting the generality of the foregoing, any Lender may assign
or otherwise transfer (in whole or in part) any Loans or Commitments held by it
to any other Person, and such other Person shall thereupon become vested with
all the rights and benefits in respect thereof granted to such Lender under any
Loan Document (including this Agreement) or otherwise, subject, however, to the
provisions of Section 11.11 of the Credit Agreement.

SECTION 7.3. Protection of Collateral. The Administrative Agent may from time to
time, at its option and at the expense of the Grantor, perform any act which the
Grantor agrees hereunder to perform and which the Grantor shall fail to perform
after being requested to so perform (it being understood that no such request
need be given after the occurrence and during the continuance of any Event of
Default), and the Administrative Agent may from time to time take any other
action which the Administrative Agent deems necessary or appropriate for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

SECTION 7.4. Addresses for Notices. All notices and other communications
provided for hereunder shall be made as provided in, and subject to the terms
of, Section 11.2 of the Credit Agreement. All notices to the Grantor shall be
sent care of the Borrower at its address set forth in the Credit Agreement and
all notices to the Administrative Agent shall be sent as provided in the Credit
Agreement.

SECTION 7.5. Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

-11-



--------------------------------------------------------------------------------

SECTION 7.6. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 7.7. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

SECTION 7.8. Waivers. The Grantor hereby waives any right, to the extent
permitted by applicable Law, to receive prior notice of a judicial or other
hearing with respect to any action or prejudgment remedy or proceeding by the
Administrative Agent to take possession, exercise control over or dispose of any
item of Collateral, where such action is permitted under the terms of this
Agreement or any other Loan Document or any Rate Protection Agreement or any
document or agreement relating to or on account of any Secured Bank Product or
by applicable Law, or of the time, place or terms of sale in connection with the
exercise of the Administrative Agent’s rights hereunder. The Grantor waives, to
the extent permitted by applicable Law, any bonds, security or sureties required
by the Administrative Agent with respect to any of the Collateral. Without
limiting the foregoing, the Grantor agrees that it will not invoke, claim or
assert any benefit of applicable Law, or take or attempt to take any action that
could reasonably be expected to have the effect of delaying, impeding or
preventing the Administrative Agent from exercising any of its rights or
remedies with respect to the Collateral as herein provided. The Grantor also
consents that the Administrative Agent, in connection with the enforcement of
the Administrative Agent’s rights and remedies under this Agreement, may enter
upon any premises owned by or leased to it without obligations to pay rent or
for use and occupancy, through self-help, without judicial process and without
having first obtained an order of any court.

SECTION 7.9. Governing Law, Entire Agreement, etc. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

SECTION 7.10. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF, ANY LENDER PARTY OR THE GRANTOR SHALL BE BROUGHT AND MAINTAINED IN
THE

 

-12-



--------------------------------------------------------------------------------

FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF MANHATTAN OF THE STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. THE GRANTOR AND LENDER PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE
OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE GRANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
THE GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE GRANTOR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

SECTION 7.11. Waiver of Jury Trial. EACH LENDER PARTY AND GRANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY LENDER PARTY OR
THE GRANTOR. THE GRANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT ENTERING INTO THIS AGREEMENT.

SECTION 7.12. Waiver of Certain Claims. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, GRANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST EACH LENDER
PARTY ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY INSTRUMENT
CONTEMPLATED HEREBY.

 

-13-



--------------------------------------------------------------------------------

SECTION 7.13. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

SECTION 7.14. No Novation. The amendment and restatement of the Original
Security Agreement by this Agreement shall not constitute a novation or
termination of the obligations and covenants of the Grantor thereunder, but
shall constitute an amendment and restatement of the obligations and covenants
of the Grantor under the Original Security Agreement and the Grantor hereby
reaffirms all such obligations and covenants under the Original Security
Agreement as amended and restated hereby.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date and year
first above written.

 

CATCHMARK TIMBER TRUST, INC., a Maryland corporation By:  

/s/ Brian M. Davis

  Name:   Brian M. Davis   Title:   Senior Vice President and Chief
Financial Officer

 

ACKNOWLEDGED AND ACCEPTED: COBANK, ACB, as Administrative Agent By:  

/s/ Zachary Carpenter

  Name:  

Zachary Carpenter

  Title:   Vice President

 

CATCHMARK TIMBER SECURITY AGREEMENT

SIGNATURE PAGE

-15-